DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 11/01/2021, wherein: claims 1, 3, 5-8, 9-14 have been amended, no new claims have been added, and no claims have been canceled. Accordingly, claims 1-14 are pending now.
Response to Arguments
Applicant’s arguments, filed on 11/01/2021 with respect to the claim interpretation are acknowledged and persuasive.
Applicant’s arguments, filed on 11/01/2021 with respect to the rejections of claims 1-11 under 101 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant's arguments filed on 11/01/2021 with respect to the rejections of claims 1-14 under 112(b) have been fully considered and are all considered persuasive except for the differentiation between the dynamic landmark and the surrounding vehicle (Paragraph 3 in Page 5 of the Non-Final). Therefore, except for this latter issue, all the other 112(b) rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made in view of the amended claim language (see 112(b) rejection below). 
Applicant's arguments filed on 11/01/2021 with respect to the rejections of claims 1-14 under 103 over Halder et al. (US20170217434A1; “Halder”) in view of MOTOYAMA (EP3358550A1) have been fully considered but they are not persuasive: 
The applicant argues that Halder does not disclose predicting a second map position of the surrounding vehicle, based on the determined first map position of the surrounding vehicle, the measured velocity of the surrounding vehicle, and the road geometry.  The examiner respectfully new position (future/predicted, i.e. second map position) for dynamic objects can be calculated based on an initial position (i.e. first map position) and an initial velocity of the same dynamic objects and based on a specified period of time (0054; 0055: “calculate the predicted location of the dynamic objects by propagating the dynamic objects between sensor scans”; 0058: “For example, estimation module 233 can add a predicted location for each dynamic object to a list of locations for static objects. As such, for a specified future time, the location of any objects within and/or around the portion of roadway where vehicle 200 is traveling can be estimated”). Therefore, this shows that Halder teaches the limitation herein. 
The applicant also argues that Halder does not disclose how the localization of the ego-vehicle is deduced from any second map. However, in Figure 3, step 304, Halder discloses localizing the vehicle within the dynamic environment based on the “estimated or predicted positions” (i.e. second map position) of the one or more dynamic objects. For example, as stated in paragraph 0059, the localization module can utilize a localization algorithm to localize the subject vehicle within and/or around the portion of roadway where vehicle is traveling, such that the vehicle can be localized based on estimated locations for any objects within and/or around the portion of roadway where vehicle 200 is traveling at the specified future time; which, in turn, explains “how” the vehicle’s position is deduced [broadest reasonable interpretation of updating the geographical position of the ego-vehicle based on the predicted second map position of the at least one surrounding vehicle and the measured location of the at least one surrounding vehicle].  On the other hand, while Halder does not explicitly state that it 
The applicant also argues that Halder is silent with respect to using a predefined road geometry of the surrounding environment as input to the prediction of the second position.  However, paragraph 0053 of Halder recites, “The map can be based on one or more of a lane marking on the road, a geographic location of the vehicle, and a predetermined map of the road”, which is broadly interpreted to read on the road geometry since lane markings on the road are made based on road geometry.
The applicant also argues that MOTOYAMA does not disclose "measuring a location, relative to the ego- vehicle, of the surrounding vehicle, when the surrounding vehicle is estimated to be at the second map position" and that in MOTOYAMA, the measuring of the location of the "another moving body" in relation to the "moving body" is done before obtaining the absolute location of the "another moving body" and so since the absolute location of the "another moving body" is obtained, there is no reason to predict any map position of the "another moving body" and accordingly no need to perform that measurement with a specific timing as recited in the independent claims. The examiner respectfully disagrees with this argument, because as shown in the 103 rejection below, paragraphs [0034]-[0036], [113]-[115] and Fig. 4 of MOTOYAMA teaches identifying the “relative location” of another moving body from an absolute location (i.e. second map position) to eventually calculate an “own location” of the host vehicle. Furthermore, the function of measuring the relative position of the 
Accordingly, the prior art rejection over Halder in view of MOTOYAMA is still maintained in this office action.
Claim Objections
Claims 5, 6, 9-12 and 14 are objected to because they recite “the surrounding vehicle” instead of “the at least one surrounding vehicle”.
Claim 3 is objected to because it recites the ego-vehicle’s IMU data instead of “the ego-vehicle’s specific IMU data”.
Claim 13 is objected to for reciting “the instructions” instead of “the one or more instructions”.
Appropriate correction are required to maintain consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 14 recite, “Initializing at least one dynamic landmark by measuring the position and velocity of at least one surrounding vehicle”. However, the claims do not specify if the at least one surrounding vehicle whose position and velocity are measured reflects or refers to the at least one dynamic landmark that is being initialized, especially that “the at least one dynamic landmark” is not referred to or mentioned at any other instance or in any other limitation of the claim, rendering the claims’ scopes indefinite. Therefore, it is unclear if the at least one dynamic landmark initialized herein refers to the surrounding vehicle or not. For examination purposes, the two terms are interpreted to be the same element.
Claim 5 recites, “the at least one selected surrounding vehicle”. There is insufficient antecedent basis for the at least one “selected surrounding vehicle” rendering the claim scope indefinite. The claim then recites “the selected surrounding vehicle”. It is unclear if this latter selected vehicle is referring to the same as the at least one selected surrounding vehicle or a different one. 
Claim 6 recites, “the surrounding vehicle”. However, claim 6 depends from claim 5, and includes all of its limitations, thus, it is unclear if the surrounding vehicle recited in claim 6 refers to the selected surrounding vehicle recited in claim 5 or the at least one surrounding vehicle recited in the independent claim, from which both claims 5 and 6 depend. 
Claim 14 recites: 
“A vehicle comprising a vehicle control system according to claim 1
“A vehicle comprising” in the preamble and then recites “the ego-vehicle” in the body of the claim: it is unclear if the vehicle in the preamble is the same as the ego-vehicle or a different vehicle;
“The vehicle control circuitry”: there is insufficient antecedent basis for the vehicle control circuitry in the claim nor in claim 1 from which it depends;
“acquire map data”; “initialize at least one dynamic landmark”: it is unclear if the map data and the at least one dynamic landmark recited in this claim refer to the same ones recited in claim 1 from which it depends or different elements;
Therefore, the metes and bounds of the claim are indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (US20170217434A1; “Halder”) in view of MOTOYAMA (EP3358550A1). 
Regarding claims 1, 12, 13, and 14
acquiring map data comprising a road geometry of a surrounding environment of the ego-vehicle (Fig. 2; [0038]: map 218; [0053]); 
initializing at least one dynamic landmark, by: measuring a position and velocity, relative to the ego-vehicle, of at least one surrounding vehicle located in the surrounding environment of the ego-vehicle; and determining a first map position of the at least one surrounding vehicle based on the measured position of the at least one surrounding vehicle and the geographical position of the ego- vehicle ([0044], [0048], [0049]: speed and direction of travel of each dynamic object in the surrounding using different points in time (i.e. positions), [0053]: map of the dynamic environment surrounding the vehicle; Fig. 3: steps 301 and 302 –configuration of dynamic objects, speed and direction of travel); 
predicting a second map position of the at least one surrounding vehicle, based on the determined first map position of the surrounding vehicle, the measured velocity of the surrounding vehicle, and the road geometry (Fig. 3, Step 303; [0049]; [0050]: “Estimated locations for each dynamic object can be calculated based on estimated speed and direction for the dynamic object”, estimating the speed and direction of travel at different time steps, i.e. performing a prediction for a future instance; [0053]: “A new position for dynamic objects ( e.g., other moving vehicles) can also be calculated based on an initial position and an initial velocity of the dynamic objects and based on a specified period of time”); 
updating the geographical position of the ego-vehicle based on the predicted second map position of the at least one surrounding vehicle ([0051]; [0053]; Fig. 3, Step 304).
However, Halder does not explicitly recite measuring a location, relative to the ego-vehicle, of the at least one surrounding vehicle, when the at least one surrounding vehicle is estimated to be at the second map position, and updating the geographical position of the ego-vehicle based on the measured location of the at least one surrounding vehicle. 
an own location (hereafter referred to as a jointly recognized own location) and the confidence thereof on the basis of a solely recognized own location, an absolute location of a surrounding vehicle, a relative location of the surrounding vehicle”; [0044]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the MOTOYAMA reference to include measuring a relative location of the surrounding vehicle. Doing so would provide a more accurate localization of the subject ego-vehicle within its dynamic environment. 
Regarding claim 2, Halder discloses determining the set of geographical coordinates of the ego-vehicle by means of a Global Navigation Satellite System, GNSS ([0038]; Fig. 2: GPS).
Regarding claim 3, Halder discloses determining the set of geographical coordinates of the ego-vehicle by: measuring the ego-vehicle's specific IMU data; and evaluating the IMU data in view of the road geometry in order to determine the set of geographical coordinates of the ego-vehicle ([0038]; Fig. 2: IMU and dead reckoning in reference to paragraph [0048] of the specification of the current invention, and given the indefiniteness issues discussed in the 112 rejection above, an IMU is interpreted to perform the functions recited in this claim).
Regarding claim 4, Halder discloses the map data further comprises stationary landmark location coordinates for at least one stationary landmark in the surrounding environment of the ego-vehicle, and wherein the method further comprises: determining the set of geographical coordinates of 
Regarding claim 5, Halder discloses the step of initializing a dynamic landmark further comprises: detecting and selecting the at least one surrounding vehicle in the surrounding environment of the ego-vehicle based on a predefined selection criteria, wherein the step of measuring the position and velocity, relative to the ego-vehicle, of the surrounding vehicle comprises measuring a position and velocity of the at least one selected surrounding vehicle, relative to the ego-vehicle, and wherein the step of measuring a location, relative to the ego-vehicle, of the surrounding vehicle comprises measuring a location of the selected surrounding vehicle, relative to the ego-vehicle (Fig. 3; Fig. 6; [0044], [0048], [0051], [0053]: objects within the dynamic environment of the vehicle).
Regarding claim 6, Halder discloses said predefined selection criteria comprises at least one of: the velocity of the surrounding vehicle is V ± 10%, where V is the velocity of the ego- vehicle; a traveling direction of the surrounding vehicle is the same as the ego- vehicle (Fig. 6: vehicles 650 and 660 [0051]; [0061]: [0064]); and a relative distance between the surrounding vehicle and the ego-vehicle is below a predefined threshold distance ([0065]).
Regarding claim 10, Halder discloses the step of predicting the second map position of the surrounding vehicle is further based on a predefined vehicle motion model (Fig. 6; [0048]-[0051]: “estimating the location of the dynamic object after a specified period of time based on the estimated speed and direction of the dynamic object”; i.e. “specified” period of time at which the vehicles are localized using speed and direction of travel reads on “predefined vehicle motion model”).
Regarding claim 11, Halder discloses the predefined motion model is based on an assumption that a lateral motion of the surrounding vehicle is slower than a longitudinal motion of the surrounding .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. and (EP3358550A1) in further view of Schroeder et al. (US 20170261325A1; “Schroeder”).
Regarding claim 7, Halder does not explicitly recite forming a state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle.
On the other hand, Schroeder teaches forming a state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle ([0023]: vehicle pose containing position and spatial orientation).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by forming a state vector comprising the vehicle’s elements/coordinates representative of the position and orientation of the vehicle. Doing so would better ascertain the vehicle’s own position and orientation within its dynamic environment, as disclosed by Schroeder (abstract).
Regarding claim 8, Halder does not explicitly recite the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector.
On the other hand, Schroeder teaches the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector ([0031]; [0035]: “utilizes poses and trajectories of other road users to improve the ego vehicle's own pose estimate”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by updating the ego-vehicle’s elements in the state vector to update the geographical position of the ego-vehicle. Doing so would 
Regarding claim 9, Halder does not explicitly disclose the step of determining the first map position of the surrounding vehicle comprises extending the state vector to include new elements representative of the first map position of the surrounding vehicle, and wherein the step of predicting the second map position of the surrounding vehicle further comprises updating the elements representative of the determined first map position of the surrounding vehicle in the state vector.
On the other hand, Schroeder teaches the step of determining the first map position of the surrounding vehicle comprises extending the state vector to include new elements representative of the first map position of the surrounding vehicle, and wherein the step of predicting the second map position of the surrounding vehicle further comprises updating the elements representative of the determined first map position of the surrounding vehicle in the state vector ([0035]: “the orientation of oncoming vehicles in relation to the ego vehicle is measured and the estimate of the orientation in the ego vehicle's own lane is improved thereby. The matching of trajectories of other vehicles with the localization map may furthermore be used.”)
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by extending the state vector to include new elements representative of the map position of the surrounding vehicle and updating these elements in the state vector. Doing so would advantageously influence the global pose estimate of the ego-vehicle and improve the robustness of the localization system in as much as information from different sources is used, as disclosed by Schroeder ([0035]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669